Citation Nr: 0517758	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from January 1968 to April 
1970.

This appeal arises from a July 2001 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
claim for permanent and total rating for nonservice-connected 
pension purposes, to include extraschedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).  In November 
2003, the Board remanded the claim for further development.  
The RO has now returned the case to the Board for further 
appellate consideration. 


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In its November 2003 
remand, the Board instructed the RO to schedule the veteran 
for VA mental, audio, and general medical examinations.  In 
May 2004, the RO sent the veteran a letter informing him that 
a VA medical facility would schedule his examinations.  The 
veteran was also informed that his claim might be denied if 
he failed to report to his examinations without good cause.  
The letters scheduling the veteran for his examinations are 
in the claims file.  The first, dated June16, 2004, notified 
the veteran that he was scheduled for VA examinations on June 
10, 12, and 15, 2005.  There is a hand-written notation on 
this letter stating that the veteran failed to report for 
each of these examinations.  The second letter, also dated 
June 16, 2004, notified the veteran that he was scheduled for 
an examination on June 24, 2004.  A hand-written notation on 
this letter states that the examination was canceled by the 
clinic.

It is clear that the RO failed to complete the instructions 
in the Board's November 2003 remand.  In effect, the veteran 
was not scheduled for VA examinations because he received 
notice of the first three examinations several days after 
they were to occur and the examination scheduled for June 24, 
2004, was cancelled by the VAMC.  In light of the Court's 
directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the Board's remand.  Stegall v. West, 11Vet. App. 268 (1998).  
In Stegall, the Court held that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all 
of the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The appellant should be afforded a VA 
mental disorders examination to determine 
the severity of any current mental 
disorder to include depression.  The 
examiner should express an opinion as to 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
this disability. The examiner should 
render an opinion as to what effect the 
disability has on the appellant's ability 
to work, and state whether his disabling 
condition is susceptible to improvement 
through appropriate treatment.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Such review should be 
indicated in the examination report.  The 
examiner should, if possible, distinguish 
the symptoms and degree of disability 
from any substance (including alcohol) 
abuse disorder from the symptoms and 
degree of disability resulting from any 
other psychiatric diagnosis.

2.  The appellant should be afforded a VA 
audiology examination to assess the 
severity of the appellant's hearing loss.  
The examiner should express an opinion as 
to the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
this disability. The examiner should 
render an opinion as to what effect the 
disability has on the appellant's ability 
to work, and state whether his disabling 
condition is susceptible to improvement 
through appropriate treatment.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Such review should be 
indicated in the examination report.

3.  The appellant should be afforded a VA 
general medical examination to assess the 
severity, for pension purposes, of his 
current disabilities.  The examiner 
should express an opinion as to the 
degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by any 
of his disabilities.  The examiner should 
render an opinion as to what effect the 
disabilities found have on the 
appellant's ability to work, and state 
whether his disabling condition is 
susceptible to improvement through 
appropriate treatment.  The claims folder 
should be made available to the examiner 
for review before the examination.  Such 
review should be indicated in the 
examination report.  In addition to a 
general medical examination, the examiner 
is also requested to complete an 
examination of the (a) musculoskeletal 
system to determine the severity of the 
disabilities affecting the veteran's 
shoulders, knees, and spine examination 
(degenerative disc disease and old 
compression fracture), (b) a neurological 
examination to ascertain the severity of 
the veteran's headaches, (c) a skin 
diseases examination (rash on hands and 
feet upon perspiration), and (d) any 
other appropriate examinations deemed 
necessary by the examiner.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

